 

Exhibit 10.1 CONFIDENTIAL

 

OMNIBUS AMENDMENT AND AGREEMENT

 

This OMNIBUS AMENDMENT AND AGREEMENT (this “Amendment”) is entered into as of
November 19, 2020 (the “Effective Date”) by and among eGames.com Holdings LLC, a
Nevada limited liability company (“Purchaser”), NTN Buzztime, Inc., a Delaware
corporation (the “Company”) and Fertilemind Management, LLC, a Delaware limited
liability company (“Fertilemind”). Capitalized terms used in this Amendment and
not defined in this Amendment have the meanings give to them in the APA (as
defined below).

 

WHEREAS, Purchaser and the Company are parties to that certain asset purchase
agreement made as of September 18, 2020 (the “APA”).

 

WHEREAS, in connection with entering into the APA, the Company received the
Bridge Loan from Fertilemind, on behalf of Purchaser, and the Company issued the
Bridge Note evidencing the Bridge Loan to Fertilemind.

 

WHEREAS, the Company desires to obtain an additional $500,000 loan from or on
behalf of Purchaser, and Purchaser is willing to make such additional loan, or
cause Fertilemind to make such additional loan, to the Company, on the terms set
forth herein and on the terms set forth in the promissory note the Company will
issue evidencing such loan.

 

WHEREAS, Section 10.1 of the APA states the APA may not be amended or modified
except by a writing executed by all of the parties thereto.

 

WHEREAS, Section 10 of the Bridge Note states that any provision thereof may be
amended, waived or modified (either generally or in a particular instance and
either retroactively or prospectively) only with the written consent of the
Company and the holder thereof.

 

NOW THEREFORE, in consideration of the mutual covenants and agreements contained
herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:

 

1. Second Bridge Loan.

 

(a) On December 1, 2020, Purchaser shall loan, or shall cause Fertilemind, on
behalf of Purchaser, to loan, $500,000 to the Company (the “Second Bridge Loan”)
by wire transfer of immediately available funds to an account designated by the
Company in writing delivered to Purchaser on or before December 1, 2020.

 

(b) On December 1, 2020, the Company shall issue a promissory note evidencing
the Second Bridge Loan, substantially in the form attached hereto as Exhibit A
(the “Second Bridge Note”), to Purchaser or Fertilemind, as the case may be.

 

2. Amendments to the APA. Effective as of December 1, 2020, and subject to the
Company receiving the Second Bridge Loan as contemplated herein, the APA is
hereby amended as set forth in this Section 2.

 

(a) The following new defined terms are added to Article I of the APA:

 

“Bridge Loans” has the meaning set for the in Section 2.6.

 

 

 

 

CONFIDENTIAL

 

“Bridge Notes” has the meaning set for the in Section 2.6.

 

“Second Bridge Loan” has the meaning set for the in Section 2.6.

 

“Second Bridge Note” has the meaning set for the in Section 2.6.

 

(b) The defined term “Purchase Price Balance” in Article I of the APA is amended
in its entirety to read as follows:

 

“Purchase Price Balance” means the amount of cash equal to the Purchase Price
minus the sum of (i) principal amount plus accrued and unpaid interest of each
of the Bridge Loans and (ii) an amount equal to the Indemnification Fund.

 

(c) Section 2.5 of the APA is amended in its entirety to read as follows:

 

2.5 Purchase Price. In consideration of the transfer of the Purchased Assets to
Purchaser, subject to the terms and conditions hereof and in consideration of
the representations, warranties, covenants and other agreements set forth in
this Agreement, Purchaser hereby agrees to pay the Purchase Price to the Company
on the Closing Date; provided, however, the parties agree and acknowledge that
the portion of the Purchase Price equal to the principal amount plus accrued and
unpaid interest of each of the Bridge Loans will be paid at the Closing through
the cancellation of each of the Bridge Notes as contemplated in Section 2.6 and
a portion of the Purchase Price equal to the Indemnification Fund will be
deposited into the Indemnification Escrow Account as contemplated by the
Indemnification Escrow Agreement.

 

(d) Section 2.6 of the APA is amended in its entirety to read as follows:

 

2.6 Bridge Loans. Concurrently with the execution of this Agreement, the Company
is issuing to Fertilemind Management, LLC, an affiliate of Purchaser, a
promissory note (the “Bridge Note”) evidencing a $1,000,000 loan made by
Fertilemind Management, LLC, on behalf of Purchaser, to the Company (the “Bridge
Loan”) on the date hereof by wire transfer of immediately available funds to an
account designated by the Company in writing delivered to Purchaser. On December
1, 2020, the Company will issue to Fertilemind Management, LLC, an affiliate of
Purchaser, a promissory note (the “Second Bridge Note” and together with the
Bridge Note, the “Bridge Notes”) evidencing a $500,000 loan made by Fertilemind
Management, LLC, on behalf of Purchaser, to the Company (the “Second Bridge
Loan” and together with the Bridge Loan, the “Bridge Loans”) on December 1, 2020
by wire transfer of immediately available funds to an account designated by the
Company in writing delivered to Purchaser. At the Closing, all amounts
outstanding under the Bridge Notes, including all accrued and unpaid interest,
will be applied toward the Purchase Price at the Closing, and the Bridge Notes
will be deemed paid in full, marked as cancelled and returned to the Company.
The Company acknowledges and agrees that the proceeds of the Bridge Loans shall
be used solely for payment of obligations owed under the Company’s term loan,
obligations related to the transactions contemplated hereby and the Company
Merger, and other general working capital purposes.

 

2

 

 

CONFIDENTIAL

 

3. Amendments to the Bridge Note. Effective as of December 1, 2020, and subject
to the Company receiving the Second Bridge Loan as contemplated herein, the
Bridge Note is hereby amended as set forth in this Section 3.

 

(a) The initial paragraph of the Bridge Note is amended in its entirety to read
as follows:

 

FOR VALUE RECEIVED, NTN Buzztime, Inc., a Delaware corporation (the “Company”),
promises to pay to the order of Fertilemind Management, LLC, a Delaware limited
liability company (“Fertilemind”), and its successors and permitted assigns (the
“Holder”), the principal sum of $1,000,000.00, in accordance with the terms
hereof, and to pay interest on the principal sum outstanding, at the rate of
eight percent (8%) per annum beginning on the date the Company receives such
$1,000,000.00 from Fertilemind and through and including November 30, 2020, and
at the rate of ten percent (10%) per annum beginning on December 1, 2020,
compounded annually. This Note is unsecured. The Company hereby acknowledges
receipt of such principal sum.

 

(b) The “December 31, 2020” in clause (iii) of Section 1(a) of the Bridge Note
is replaced with “March 1, 2021.”

 

(c) Section 2 of the Bridge Note is amended in its entirety to read as follows:

 

2. INTEREST. The Holder of this Note is entitled to receive interest at an
annual interest rate of eight percent (8%) beginning on the date the Company
receives the principal amount of this Note from Fertilemind and through and
including November 30, 2020, and at an annual interest rate of ten percent (10%)
beginning on December 1, 2020, compounded annually, of the outstanding principal
amount of this Note; provided, however, that during any Event of Default (as
defined below) under this Note the interest rate shall increase to fifteen
percent (15%) per annum, compounded annually. Interest on the outstanding
principal balance of this Note shall be computed on the basis of the actual
number of days elapsed and a 365-day year. Accrual of the interest on the
outstanding principal amount shall commence on the date the Company receives the
principal amount of this Note and shall continue until the earlier of (a) the
date on which all of the obligations of this Note have been paid in full and (b)
the Closing. Subject to the proviso in Section 1(a), all accrued and unpaid
interest on the outstanding balance of this Note shall be paid on the Maturity
Date.

 

4. Representations and Warranties. Each party hereby represents and warrants to
the other party that:

 

(a) It has the full right, corporate power, and authority to enter into this
Amendment and to perform its obligations hereunder.

 

3

 

 

CONFIDENTIAL

 

(b) The execution of this Amendment by the individual whose signature is set out
at the end of this Amendment on behalf of such Party, and the delivery of this
Amendment by such Party, have been duly authorized by all necessary corporate
action on the part of such Party.

 

(c) This Amendment has been executed and delivered by such Party and (assuming
due authorization, execution, and delivery by the other Party hereto)
constitutes the legal, valid, and binding obligation of such Party, enforceable
against such Party in accordance with its terms.

 

In addition, Fertilemind hereby represents and warrants to the Company that it
is the sole holder of the Bridge Note and it has not assigned, conveyed or
otherwise transferred any right or interest, in whole or in part, it has or it
may have under the Bridge Note in its capacity as the holder thereof.

 

5. Miscellaneous. To the extent of in any inconsistency between the terms of
this Amendment, on the one hand, and the APA and the Bridge Note, on the other,
the terms of this Amendment shall govern, and this Amendment shall be deemed to
be, and construed as, an amendment to the APA and the Bridge Note. Except as
specifically provided in this Amendment, no other amendments, revisions or
changes are made to the APA or the Bridge Note. This Amendment, and the rights
and obligations of the Parties under this Amendment shall be governed, construed
and enforced in accordance with the laws of the State of Delaware, without
giving effect to any choice or conflict of laws provision or rule. In any action
or proceeding between any of the Parties arising out of or relating to this
Amendment, each of the Parties: (a) irrevocably and unconditionally consents and
submits to the exclusive jurisdiction and venue of the Court of Chancery of the
State of Delaware or, to the extent such court does not have subject matter
jurisdiction, the United States District Court for the District of Delaware or,
to the extent that neither of the foregoing courts has jurisdiction, the
Superior Court of the State of Delaware; (b) agrees that all claims in respect
of such action or proceeding shall be heard and determined exclusively in
accordance with the preceding clause (a); (c) waives any objection to laying
venue in any such action or proceeding in such courts; (d) waives any objection
that such courts are an inconvenient forum or do not have jurisdiction over any
party; and (e) irrevocably and unconditionally waives the right to trial by
jury. This Amendment may be executed in counterparts, each of which shall be
deemed to be an original and all of which together shall be deemed to be one and
the same instrument. Delivery of an executed counterpart of a signature page to
this Amendment by facsimile or in electronic format (e.g., “pdf”) or by other
electronic means shall be effective as delivery of a manually executed
counterpart of this Amendment. This Amendment will be binding upon and inure to
the benefit of the Parties and their respective heirs, executors, personal
representatives, successors and permitted assigns.

 

[Signature page follows]

 

4

 

 

CONFIDENTIAL

 

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the Effective
Date.

 

  NTN Buzztime, Inc.       By: /s/ Sandra Gurrola   Name: Sandra Gurrola  
Title: Sr. Vice President of Finance       eGames.com Holdings LLC       By: /s/
Aram Fuchs   Name: Aram Fuchs   Title: Managing Member       Fertilemind
Management, LLC       By: /s/ Aram Fuchs   Name: Aram Fuchs   Title: Managing
Member

 

 

